Exhibit 10.2

 

CHAMBERS ENERGY CAPITAL

600 Travis Street, Suite 7330

Houston, Texas 77002

 

April 21, 2014

 

Black Ridge Oil & Gas, Inc.

10275 Wayzata Blvd., Suite 310
Minnetonka, MN 55305
Attention: Mr. James Moe

 

 

Ladies and Gentlemen:

 

Reference is made to (a) that certain Credit Agreement, dated as of August 8,
2013, among Black Ridge Oil & Gas, Inc., as borrower (the “Borrower”), Chambers
Energy Management, LP, as agent (“Agent”), and the lenders party thereto (as
amended, supplemented or otherwise modified, the “Credit Agreement”), and (b)
that certain letter, dated as of March 7, 2014, by the Borrower to Agent (the
“Letter”). Each capitalized term used herein but not defined herein shall have
the meaning ascribed to such term in the Credit Agreement.

 

In the Letter, the Borrower requested that the Lenders increase the Available
Commitments in the amount of $5,000,000 (the “Increase”) pursuant to Section
2.2(c) of the Credit Agreement. The undersigned Lenders hereby consent to the
Increase. Notwithstanding Section 2.2(c) of the Credit Agreement, the Borrower,
the Lenders and Agent agree that the Increase shall be effective as of April 21,
2014.

 

In addition, the Borrower, the Lenders and Agent hereby agree to make the
following amendments to the Credit Agreement:

 

(a) The definition of “First Lien Carve Out” appearing in Section 1.1 of the
Credit Agreement is hereby amended by replacing each reference to “$18,000,000”
appearing therein with “$20,000,000”; and

 

(b) Section 9.2 of the Credit Agreement is hereby amended by changing Agent’s
notice information to the following:

 

 



  Agent: Chambers Energy Management, LP   600 Travis Street, Suite 4700  
Houston, TX 77002   Attention: Robert Finch   Email: rfinch@chambersenergy.com  
      with a copy to (which copy     shall not constitute notice): Cortland
Capital Market Services LLC     225 West Washington Street, Suite 2100    
Chicago, IL 60606   Attention: Aslam A.Azeem   Facsimile: (312) 376-0751  
Email: aslam.azeem@cortlandglobal.com         with a copy to (which copy    
shall not constitute notice): Latham & Watkins LLP     811 Main Street, Suite
3700     Houston, TX 77002   Attention: J. Michael Chambers   Facsimile: (713)
546-5401   Email: michael.chambers@lw.com



 

[Signature pages follow]



1

 

 

Very truly yours,.

 

CHAMBERS ENERGY CAPITAL II, LP,

By: CEC Fund II GP, LLC, as its general partner

as a Lender

 

 

By: /s/ J. Robert Chambers

Name: J. Robert Chambers

Title: Managing Director

 

 

 

CHAMBERS ENERGY CAPITAL II TE, LP,

By: CEC Fund II GP, LLC, as its general partner

as a Lender

 

 

By: /s/ J. Robert Chambers

Name: J. Robert Chambers

Title: Managing Director

 

 

 

CHAMBERS ENERGY MANAGEMENT, LP

as Agent

 

 

By: /s/ J. Robert Chambers

Name: J. Robert Chambers

Title: President and Chief Executive Officer

 

Acknowledged and Agreed:

 

BLACK RIDGE OIL & GAS, INC.

 

 

By: /s/ Kenneth DeCubellis

Name: Kenneth DeCubellis

Title: Chief Executive Officer

 

2

